[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
First, the defendant claims that portions of the plaintiff's affidavit should be stricken. I find that paragraph seven is admissible. The trial admissibility of paragraph nine depends in port on additional evidence; for the purpose of this ruling, I disregard paragraph nine. This does not mean, however, that the argument suggested in paragraph nine, as opposed to the evidence, may not be used by the plaintiff.
The defendant has presented quite persuasive evidence that the odometer CT Page 1894 has not been tampered with. There are, as argued by the plaintiff, ways — albeit intuitively unlikely — in which the odometer could be intact and yet the mileage reading not accurate. The plaintiff has presented some evidence, i.e., the one repair slip reportedly showing higher mileage, tending to support his supposition.
Although the evidence presented weighs in the defendant's favor, I cannot say that the issues of fact are foreclosed in light of the Appellate Court's admonitions in Gould v. Mellick  Sexton,66 Conn. App. 542, 554-557 (2001)
The motion for summary judgment is denied.
  ___________________ Beach, J.